EX-99.p.9 ALLIANCEBERNSTEIN L.P. CODE OF BUSINESS CONDUCT AND ETHICS Updated April 2010 AllianceBernstein L.P CODE OF BUSINESS CONDUCT AND ETHICS 1.Introduction 1 2.The AllianceBernstein Fiduciary Culture 2 3.Compliance with Laws, Rules and Regulations 2 4.Conflicts of Interest / Unlawful Actions 3 5.Insider Trading 4 6.Personal Trading: Summary of Restrictions 4 7.Outside Directorships and Other Outside Activities and Interests 6 (a)Board Member or Trustee 6 (b)Other Affiliations 7 (c)Outside Financial or Business Interests 8 8.Gifts, Entertainment and Inducements 8 9.Dealings with Government Personnel/Foreign Corrupt Practices Act 9 10.Political Contributions/Activities 10 11.“Ethical Wall” Policy 11 12.Use of Client Relationships 12 13.Corporate Opportunities and Resources 12 14.Antitrust and Fair Dealing 12 15.Recordkeeping and Retention 13 16.Improper Influence on Conduct of Audits 13 17.Accuracy of Disclosure 14 18.Confidentiality 14 19.Protection and Proper Use of AllianceBernstein Assets 15 20.Policy on Intellectual Property 15 (a)Overview 15 (b)Employee Responsibilities 16 (c)Company Policies and Practices 16 21.Compliance Practices and Policies of Group Subsidiaries 16 22.Exceptions from the Code 17 23.Regulatory Inquiries, Investigations and Litigation 18 (a)Requests for Information 18 (b)Types of Inquiries 18 (c)Responding to Information Requests 18 (d)Use of Outside Counsel 18 (e)Regulatory Investigation 18 (f)Litigation 19 24.Compliance and Reporting of Misconduct / “Whistleblower” Protection 19 25.Company Ombudsman 19 26.Sanctions 20 27.Annual Certifications 20 PERSONAL TRADING POLICIES AND PROCEDURES Appendix A 1.Overview A-1 (a)Introduction A-1 (b)Definitions A-1 2.Requirements and Restrictions – All Employees A-5 (a)General Standards A-5 (b)Disclosure of Personal Accounts A-6 (c)Designated Brokerage Accounts A-6 (d)Pre-Clearance Requirement A-7 (e)Limitation on the Number of Trades A-9 (f)Short-Term Trading A-9 (g)Short Sales A-10 (h)Trading in AllianceBernstein Units and AB Closed-End Mutual Funds A-11 (i)Securities Being Considered for Purchase or Sale A-11 (j)Restricted List A-13 (k)Dissemination of Research Information A-13 (l)Initial Public Offerings A-15 (m) Limited Offerings/Private Placements A-15 3.Additional Restrictions – Growth, Blend and Fixed Income Portfolio Managers A-15 (a)Blackout Periods (if exception applies) A-16 (b)Actions During Blackout Periods A-16 (c)Transactions Contrary to Client Positions A-16 4.Additional Restrictions – Bernstein Value Portfolio Management Groups A-16 (a)Senior Portfolio Managers and Members of the Value Investment Policy Groups A-16 (b)All Other Members of the Bernstein Value SBU A-17 (c)Discretionary Accounts A-17 5.Additional Restrictions – Research Analysts A-17 (a)Blackout Periods (if exception applies) A-17 (b)Actions During Blackout Periods A-18 (c)Actions Contrary to Ratings A-18 6.Additional Restrictions – Buy-Side Equity Traders A-18 7.Reporting Requirements A-18 (a)Duplicate Confirmations and Account Statements A-18 (b)Initial Holdings Reports by Employees A-19 (c)Quarterly Reports by Employees A-19 (d)Annual Holdings Reports by Employees A-20 (e)Report and Certification of Adequacy to the Board of Directors of Fund Clients A-20 (f)Report Representations A-21 (g)Maintenance of Reports A-21 8.Reporting Requirements for Directors who are not Employees A-21 (a)Affiliated Directors A-21 (b)Outside Directors A-23 (c)Reporting Exceptions A-23 CODE CERTIFICATION FORM Annual Certification Form Last Page 1.Introduction This Code of Business Conduct and Ethics (the “Code”) summarizes the values, principles and business practices that guide our business conduct. The Code establishes a set of basic principles to guide all AllianceBernstein employees (including AllianceBernstein directors and consultants where applicable) regarding the minimum requirements which we are expected to meet. The Code applies to all of our offices worldwide. It is not, however, intended to provide an exhaustive list of all the detailed internal policies and procedures, regulations and legal requirements that may apply to you as an AllianceBernstein employee and/or a representative of one of our regulated subsidiaries. All individuals subject to the provisions of this Code must conduct themselves in a manner consistent with the requirements and procedures set forth herein.
